  Case 13-66549-jwc          Doc 98      Filed 08/23/19 Entered 08/23/19 13:23:55                 Desc Main
                                         Document      Page 1 of 6


                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION

In re: PETERKIN AND ASSOCIATES OF                       §         Case No. 13-66549-JWC
       GEORGIA,                                         §
                                                        §
                                                        §
                      Debtor(s)


                          NOTICE OF AMENDED TRUSTEE’S FINAL REPORT AND
                                 APPLICATIONS FOR COMPENSATION
                                  AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that S. Gregory Hays,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                           1340 Richard B. Russell Bldg.
                                             75 Ted Turner Drive, SW
                                                Atlanta, GA 30303
        Please take further notice that the Court will hold a hearing on the Trustee’s Final Report and
Applications for Compensation in Courtroom 1203, United States Courthouse, 75 Ted Turner Drive, SW,
Atlanta, Georgia, at 11:00 am on September 26, 2019.

         Your rights may be affected by the Court’s ruling on these pleadings. You should read these pleadings
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.) If you do not want the Court to grant the relief sought in these
pleadings or if you want the court to consider your views, then you and/or your attorney must attend the
hearing. You may also file a written response to the pleading with the Clerk at the address stated below, but
you are not required to do so. If you file a written response, you must attach a certificate stating when, how and
on whom (including addresses) you served the response. Mail or deliver your response so that it is received by
the Clerk at least two business days before the hearing. The address of the Clerk's Office is Clerk, U.S.
Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, Atlanta Georgia 30303. You must also mail a copy of your
response to the undersigned at the address stated below.
Date Mailed: 08/23/2019                                     By:: /s/ S. Gregory Hays
                                                                              Chapter 7 Trustee
S. Gregory Hays
2964 Peachtree Road, NW, Ste. 555
Atlanta, GA 30305
(404) 926-0060




UST Form 101-7-NFR (10/1/2010)
  Case 13-66549-jwc            Doc 98       Filed 08/23/19 Entered 08/23/19 13:23:55                         Desc Main
                                            Document      Page 2 of 6



                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF GEORGIA
                                             ATLANTA DIVISION

In re:PETERKIN AND ASSOCIATES OF                            §      Case No. 13-66549-JWC
      GEORGIA,                                              §
                                                            §
                                                            §
                      Debtor(s)


                            SUMMARY OF AMENDED TRUSTEE’S FINAL REPORT
                               AND APPLICATIONS FOR COMPENSATION

                 The Final Report shows receipts of :                              $                         64,091.10
                 and approved disbursements of:                                    $                         49,952.66
                 leaving a balance on hand of1:                                    $                         14,138.44

            Claims of secured creditors will be paid as follows:

  Claim     Claimant             Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                              Claim                       Date               Payment
  28        Ricky Brown                 1,069.51                   1,069.51                   1,069.51                 0.00

                                                Total to be paid to secured creditors:          $                      0.00
                                                Remaining balance:                              $                 14,138.44

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - S. GREGORY HAYS                                              6,454.56         5,500.41            954.15
  Trustee, Expenses - S. GREGORY HAYS                                            374.08             257.48          116.60
  Accountant for Trustee, Fees - Hays Financial Consulting,                   24,635.00        16,117.50          8,517.50
  LLC
  Accountant for Trustee, Expenses - Hays Financial                            2,386.70         2,187.76            198.94
  Consulting, LLC
  Charges, U.S. Bankruptcy Court                                                 553.00             280.51          272.49
  Attorney for Trustee Fees (Other Firm) - Stites & Harbison,                 23,542.70        22,539.31          1,003.39
  PLLC
  Attorney for Trustee Expenses (Other Firm) - Stites &                          816.85             782.04           34.81
  Harbison, PLLC

          1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
  Case 13-66549-jwc            Doc 98     Filed 08/23/19 Entered 08/23/19 13:23:55                Desc Main
                                          Document      Page 3 of 6


                   Total to be paid for chapter 7 administrative expenses:              $              11,097.88
                   Remaining balance:                                                   $               3,040.56

              Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                    Total        Interim        Proposed
                                                                      Requested    Payments to    Payment
                                                                                   Date

                                                        None

                   Total to be paid for prior chapter administrative expenses:          $                    0.00
                   Remaining balance:                                                   $                3,040.56

                In addition to the expenses of administration listed above as may be allowed by the Court,
       priority claims totaling $49,844.13 must be paid in advance of any dividend to general (unsecured)
       creditors.
                Allowed priority claims are:
  Claim       Claimant                             Allowed Amount        Interim Payments              Proposed
  No.                                                     of Claim                 to Date              Payment
  1           Sheila Lee                                       0.00                  0.00                     0.00
  2P          INTERNAL REVENUE                                 0.00                  0.00                     0.00
              SERVICE
  2P-2        INTERNAL REVENUE                                 0.00                  0.00                     0.00
              SERVICE
  2P-3        INTERNAL REVENUE                           30,924.91                   0.00                     0.00
              SERVICE
  3           Nairobi Cayold                                   0.00                  0.00                     0.00
  4           Sheila Lee                                       0.00                  0.00                     0.00
  5           Epiphany Healthcare Systems                      0.00                  0.00                     0.00
              Inc.
  6           Pamela Lyons                                     0.00                  0.00                     0.00
  7           Pamela Lyons                                 3,375.00                  0.00                   631.09
  8           D'Vetta Lee                                   576.00                   0.00                   107.71
  9           Sharon Holder                                    0.00                  0.00                     0.00
  10          Sheila Lee                                   1,757.06                  0.00                   328.55
  11          Leon Williams                                 617.00                   0.00                   115.37
  12          Janette Christophe                               0.00                  0.00                     0.00
  13          Darius Cooper                                2,450.00                  0.00                   458.12
  14          Abimbola Taiwo                                   0.00                  0.00                     0.00




UST Form 101-7-NFR (10/1/2010)
  Case 13-66549-jwc            Doc 98     Filed 08/23/19 Entered 08/23/19 13:23:55                Desc Main
                                          Document      Page 4 of 6


  Claim       Claimant                            Allowed Amount         Interim Payments             Proposed
  No.                                                    of Claim                  to Date             Payment
  15          Montigus M. Jackson                         1,149.50                      0.00             214.95
  18          Jimmy Anderson                              2,965.55                      0.00             554.53
  19          Conswelia Diggs                                  0.00                     0.00               0.00
  20          Vanterpool Rudder                                0.00                     0.00               0.00
  21          Shelia Wylethia Zackery                          0.00                     0.00               0.00
  22          Adrienne White                                   0.00                     0.00               0.00
  23          Keera Chavis                                3,370.50                      0.00             630.24
  24          Lamarr Lewis                                     0.00                     0.00               0.00
  26          Tommillia C. Greene                              0.00                     0.00               0.00
  27          Glenise Leslie                                   0.00                     0.00               0.00
              Internal Revenue Service                    1,008.15                      0.00               0.00
              Internal Revenue Service                      235.78                      0.00               0.00
              Internal Revenue Service                        97.56                     0.00               0.00
              (Futa)
              Georgia Department of Labor                 1,317.12                      0.00               0.00

                                                Total to be paid for priority claims:     $             3,040.56
                                                Remaining balance:                        $                 0.00

               The actual distribution to wage claimants included above, if any, will be the proposed
       payment less applicable withholding taxes (which will be remitted to the appropriate taxing
       authorities).
               Timely claims of general (unsecured) creditors totaling $14,429.85 have been allowed and will
       be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
       timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
       applicable).
              Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                            Allowed Amount         Interim Payments             Proposed
  No.                                                    of Claim                  to Date             Payment
  2U          INTERNAL REVENUE                                 0.00                     0.00               0.00
              SERVICE
  2U-2        INTERNAL REVENUE                                 0.00                     0.00               0.00
              SERVICE
  2U-3        INTERNAL REVENUE                            5,409.85                      0.00               0.00
              SERVICE
  16          Cool Minds Group, LLC                            0.00                     0.00               0.00
  16 -2       Cool Minds Group, LLC                       6,300.00                      0.00               0.00




UST Form 101-7-NFR (10/1/2010)
  Case 13-66549-jwc            Doc 98       Filed 08/23/19 Entered 08/23/19 13:23:55                 Desc Main
                                            Document      Page 5 of 6


  Claim       Claimant                              Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  17          Uchenna Mgbelu                                2,720.00                    0.00                    0.00

                      Total to be paid for timely general unsecured claims:                $                        0.00
                      Remaining balance:                                                   $                        0.00

               Tardily filed claims of general (unsecured) creditors totaling $7,178.00 have been allowed and
       will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
       claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
       interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  25          Nicanor A. Smith                              7,178.00                    0.00                    0.00

                      Total to be paid for tardily filed general unsecured claims:         $                        0.00
                      Remaining balance:                                                   $                        0.00

                Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
       after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
       dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
       applicable).
                Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
       ordered subordinated by the Court are as follows:

  Claim       Claimant                              Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment

                                                         None

                                               Total to be paid for subordinated claims: $                          0.00
                                               Remaining balance:                        $                          0.00




UST Form 101-7-NFR (10/1/2010)
  Case 13-66549-jwc         Doc 98      Filed 08/23/19 Entered 08/23/19 13:23:55                 Desc Main
                                        Document      Page 6 of 6




                                               Prepared By: /s/ S. Gregory Hays
                                                                         Chapter 7 Trustee
    S. Gregory Hays
    2964 Peachtree Road, NW, Ste. 555
    Atlanta, GA 30305
    (404) 926-0060




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
